DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9, in the reply filed on 1/3/2022 is acknowledged.  The traversal is on the ground(s) that the claims are linked by a special technical feature so as to have unity of invention and there is no undue burden.  This is not found persuasive because the instant application was filed under 37 C.F.R. 120 and not 37 C.F.R. 371 and therefore does not fall under the restriction rules for PCT (371) applications and unity of invention. Additionally, an undue burden is present because it is necessary to search for the inventions in a manner that is not likely to result in finding art pertinent to the other inventions because different search queries would be required. For example, a search for the invention of Group I would involve utilizing the search query "cycloimide" or “number average molecular weight” which would not result in finding prior art pertinent the invention of Group II, which does not require a cycloimide or number average molecular weight. Additionally, the different groups have a separate classification as shown in the restriction requirement mailed on 11/1/2021. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/3/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites (a) a solubilized cycloimide containing resin formed from comonomer comprising maleic anhydride and substituted ethylenic comonomers and wherein the resin comprises a partially neutralized maleamide acid species. This is indefinite because the claim recites the resin comprises three components (a) maleic anhydride, (b) substituted ethylenic comonomers, and (c) partially neutralized maleimide acid species but the resin is a ‘cycloimide’ containing resin. In other words, the claim recites a cycloimide containing resin but does not recite a cycloimide monomeric unit. Therefore, it is unclear whether a cycloimide is required (as indicated by the ‘cyclimide-containing’ recitation) or not (as indicated by the comonomers comprising the resin). Therefore, claim 1 and all dependent claims are indefinite.
Claim 3 recites the limitation "the comonomer repeat unit".  There is insufficient antecedent basis for this limitation in the claim. Additionally, this term is indefinite because it is unclear whether ‘the comonomer repeat unit’ includes all the comonomers of the resin or whether it refers to just the substituted ethylenic comonomers. In other words, is the styrene 0-80% of the resin or 0-80% of the comonomers that are not maleic anhydride.
Claims 5-6 recite the resin has a degree of imidization of from about 25% to about 75% relative to the amount of maleic acid monomer present in the resin. There is insufficient antecedent basis for the limitation “the amount of maleic acid monomer” limitation in the claim. Claims 5-6 depend from claim 2 and there is no maleic acid monomer recited in claim 2. 
Claim 7 is indefinite because it recites the resin is formed from comonomers comprising acrylic acid, methacrylic acid, styrene, alpha-methyl styrene, and maleic anhydride. However, claim 7 depends from claim 1 which requires the resin to include a partially neutralized maleamide acid species and to include a cycloimide. It is unclear whether these components are intended to be within the scope of claim 7 or if claim 7 is intending to limit the resin to the comonomers recited.
Prior Art
No prior art rejections are presented at this time.
Claim 1 requires a resin formed from maleic anhydride and styrene, the resin contains cycloimides and a partially neutralized maleamide acid species. Thus, claim 1 requires at least 4 monomeric components to be present (1) maleic anhydride, (2) styrene, (3) cycloimide, and (4) a partially neutralized maleamide acid species. In addition to these, claim 1 requires an oxygen content of about 5-30%, an acid value of at least 60 mg KOH/g, an amine base value of at least 60 mg/KOH, and a number average molecular weight of about 1,000-10,000.
Relevant prior art includes Noguchi (US 2011/0319567), Bshena (US 2012/0316305), Kim (US 2007/0093610), and Wang (US 2003/0091527).
Noguchi teaches maleimide copolymers having styrene monomeric units, maleimide monomer units and dicarboxylic anhydride monomer units (abstract). Noguchi fails to teach the resin comprises partially neutralized maleamide acid species. Additionally, Noguchi fails to teach the combined properties of an oxygen content of about 5-30%, an acid value of at least 60 
Bshena teaches polymers having styrene and imide groups derived from maleic anhydride. Bshena fails to teach a polymer anhydride, neutralized maleamide acid, and imide groups present. Additionally, Bshena fails to teach the combined properties of an oxygen content of about 5-30%, an acid value of at least 60 mg KOH/g, an amine base value of at least 60 mg/KOH, and a number average molecular weight of about 1,000-10,000.
Kim teaches the imidization of styrene/maleic anhydride copolymers having an imidization ratio of 95-97 (Table 1). Kim fails to teach the resin comprises partially neutralized maleamide acid species. Additionally, Kim fails to teach the combined properties of an oxygen content of about 5-30%, an acid value of at least 60 mg KOH/g, an amine base value of at least 60 mg/KOH, and a number average molecular weight of about 1,000-10,000.
Wang teaches terpolymers of styrene, maleic anhydride, and a maleimide (¶ 30). Wang fails to teach the resin comprises partially neutralized maleamide acid species. Additionally, Wang fails to teach the combined properties of an oxygen content of about 5-30%, an acid value of at least 60 mg KOH/g, an amine base value of at least 60 mg/KOH, and a number average molecular weight of about 1,000-10,000.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764